              Case 5:14-cv-05659-EJD Document 95 Filed 10/20/20 Page 1 of 12



     MATTHEW D. POWERS (S.B. #212682)
 1   mpowers@omm.com
     ADAM M. KAPLAN (S.B. #298077)
 2   akaplan@omm.com
     O’MELVENY & MYERS LLP
 3   Two Embarcadero Center, 28th Floor
     San Francisco, CA 94111-3823
 4   Telephone:    (415) 984-8700
     Facsimile:    (415) 984-8701
 5
     Attorneys for Defendant
 6   APPLE INC.
 7   MICHAEL MCSHANE (S.B. #127944)
     mmcshane@audetlaw.com
 8   AUDET & PARTNERS, LLP
     711 Van Ness Ave., Suite 500
 9   San Francisco, CA 94102
     Telephone: (415) 568-2555
10
     Attorneys for Plaintiffs
11   PAUL ORSHAN, CHRISTOPHER ENDARA, & DAVID HENDERSON
     (Additional Counsel Listed in Signature Block)
12

13                          IN THE UNITED STATES DISTRICT COURT

14                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

15                                        SAN JOSE DIVISION

16    PAUL ORSHAN, CHRISTOPHER                    Case No. 5:14-CV-05659-EJD
17    ENDARA, and DAVID HENDERSON,
      individually, and on behalf of all others
                                                  STIPULATION AND [PROPOSED]
18    similarly situated,                         ORDER RE: DISCOVERY OF
                                                  ELECTRONICALLY STORED
19                                                INFORMATION
                            Plaintiffs,
20           v.

21
      APPLE INC.,
22                          Defendant.
23

24

25

26

27

28
     ESI STIPULATION
     CASE NO. 5:14-CV-05659-EJD
              Case 5:14-cv-05659-EJD Document 95 Filed 10/20/20 Page 2 of 12




 1                                           ESI STIPULATION

 2          Plaintiffs and Defendant Apple Inc. (each a “Party,” and collectively, the “Parties”) hereby

 3   agree, subject to approval by the Court, that the following procedures shall govern discovery of

 4   Electronically Stored Information (“ESI”) in this case.1 This Stipulation supplements the Federal

 5   Rules of Civil Procedure, this Court’s Guidelines for the Discovery of Electronically Stored

 6   Information, and any other applicable orders and rules.

 7          1.      Custodian names and search terms to be exchanged. The Parties shall meet and

 8   confer to reach agreement on a reasonable list of custodians for purposes of collection, review, and

 9   production of ESI, in response to any request for production. ESI, including but not limited to

10   electronic files and emails, shall be collected for each individual custodian from the personal

11   computers, networks resources, and other electronic devices that those individuals use for work

12   purposes. Paper documents that are scanned or otherwise digitized are not considered ESI.

13   Notwithstanding prior agreement on the search terms to be used for electronic searches, should a

14   search produce an unreasonably large number of non-responsive or irrelevant results, the Parties

15   shall (at the producing Party’s request) discuss further refinement of the culling effort. That

16   discussion shall include providing sufficient support for any steps taken to refine the corpus that

17   establishes the party has satisfied its duty under the Federal Rules to conduct a reasonable and

18   proportional search, including where necessary an explanation of any date range or other temporal

19   limitations and search terms (or other methods) used to refine or narrow the scope of review. The

20   Parties shall make good faith efforts to identify appropriate email custodians and produce email

21   on the agreed upon schedule, but reserve the right to seek email from additional email custodians

22   identified through further discovery.

23          2.      Format for production of documents existing in electronic format. Except as

24   otherwise provided for in this Stipulation or in the Parties’ separate Stipulated Protective Order,

25   all documents existing in electronic format shall be produced as follows:

26

27   1
      The Parties have separately agreed to a Stipulated Protected Order Regarding the Disclosure and Use of
     Discovery Materials (the “Stipulated Protective Order”). See Dkt. No. 94.
28
     ESI STIPULATION
     CASE NO. 5:14-CV-05659-EJD
              Case 5:14-cv-05659-EJD Document 95 Filed 10/20/20 Page 3 of 12




 1                 a) Documents may be produced as PDFs or TIFFs, at each Party’s option, unless

 2                 expressly stated otherwise in this Stipulation.

 3                 b) The Parties will meet and confer on the production format of less-commonly

 4                 used file types, such as CAD, GIS data, materials and prototypes testing, etc.

 5                 c) Native files. The parties meet and confer to discuss requests for production of

 6                 files in native format, or on a case-by-case basis. If the Parties are unable to reach

 7                 agreement with regard to requests for additional documents in native-file format,

 8                 the Parties reserve the right to seek relief from the Court. Documents produced

 9                 natively shall be represented in the set of imaged documents by a slipsheet

10                 indicating the production identification number and confidentiality designation for

11                 the native file that is being produced.

12                 d) At least ten days before use at any deposition, the Parties may produce TIFF or

13                 PDF versions of any previously produced native file for use at the deposition.

14                 e) The Parties shall use reasonable efforts to produce ESI with applicable metadata

15                 as specified in Attachment A, and searchable text extracted from the ESI. To the

16                 extent that metadata does not exist or is not reasonably accessible or available for

17                 any documents produced, nothing in this Stipulation shall require any Party to

18                 extract, capture, collect generate, or produce such data. The parties recognize that

19                 not every document will be collected so-as to preserve all metadata (e.g., targeted

20                 documents collected from a discrete location by a corporate paralegal do not need

21                 to employ forensic collection techniques). To the extent a document collected in

22                 that manner cannot be understood without some piece of missing metadata, the

23                 Parties may meet and confer regarding any request to attempt to supply the missing

24                 metadata for that document.

25                 f) Redacted ESI will be produced as TIFFs or PDFs. Hard-copy documents will

26                 be scanned and produced as TIFFs or PDFs, with the following metadata fields

27   ESI STIPULATION
     CASE NO. 5:14-CV-05659-EJD
28                                                  -3-
              Case 5:14-cv-05659-EJD Document 95 Filed 10/20/20 Page 4 of 12




 1                 included (as described in Attachment A) where applicable: BegBates, EndBates,

 2                 BegAttach, EndAttach, PageCount, Text, Custodian; and OCR’ed searchable text.

 3                 g) Embedded Objects. Where reasonably feasible, OLE embedded objects

 4                 (embedded MS Office files, etc.) shall be extracted as separate files and treated as

 5                 attachments to the parent document. Images embedded in any document shall not

 6                 be produced separately.

 7                 h) Load Files. Productions will include image load files in Opticon or IPRO format

 8                 as well as Concordance format data (.dat) files with the metadata fields identified

 9                 in Attachment A for all included documents. All metadata will be produced in

10                 UTF-8 format.

11                 i) Text Files. A single text file shall be provided for each document. The text file

12                 name shall be the same as the Bates number of the first page of the document with

13                 the document extension “.txt” suffixed. Files names shall not have any special

14                 characters or embedded spaces.

15                 j) TIFFs or PDFs. All TIFFs produced by any party in this matter will be single

16                 page Group IV TIFF format, 300 dpi quality or better. All PDFs produced by any

17                 party in this matter will be multiple page, searchable PDF format at a resolution of

18                 at least 300 dpi. Image file names will be identical to the corresponding bates

19                 numbered images, with a “.tif” or “.pdf” file extension as applicable. The producing

20                 party will brand all TIFF or PDF images in the lower right-hand corner with its

21                 corresponding bates number, using a consistent font type and size. The Bates

22                 number should be designed to avoid obscuring any part of the underlying image.

23                 k) Date Fields Time Zone. All documents shall be processed so as to show fielded

24                 dates and times in UTC.

25

26

27   ESI STIPULATION
     CASE NO. 5:14-CV-05659-EJD
28                                                  -4-
              Case 5:14-cv-05659-EJD Document 95 Filed 10/20/20 Page 5 of 12




 1                 l) Exception Files. The Parties will use reasonable efforts and standard industry

 2                 practices to address Documents that present imaging or form production problems

 3                 (including encrypted and/or protected files identified during the processing of ESI).

 4                 m) Native File Image Placeholders. A Bates-stamped placeholder TIFF or PDF,

 5                 bearing the legend “This document has been produced in native format” shall be

 6                 provided for ESI produced in native format; these placeholders will be Bates

 7                 numbered in the same way as any other TIFF or PDF, and the Bates number of that

 8                 single page shall be used as the BegBates and EndBates of the associated document.

 9                 n) Databases, Structured, Aggregated or Application Data. To the extent

10                 structured data cannot be exported in a reasonably understandable format, the

11                 Parties will meet and confer to address the production and production format.

12                 o) De-NISTing. Electronic files may be De-NISTed, removing commercially

13                 available operating system and application file information contained on the current

14                 NIST file list.

15                 p) Unitization of Hard Copy Documents: Apple does not anticipate that there will

16                 be much, if any, hard copy discovery. If there are hard copies, the parties will

17                 discuss review of the hard copies in the paper format or use reasonable efforts to

18                 unitize images of hard copy documents, to the extent the original documents

19                 appeared to be units in physical form. Attachments should follow parents, and

20                 folders or binders should be coded as the parent. There is no requirement that a

21                 producing party objectively code hard copy documents to provide metadata fields

22                 not otherwise available.

23                 q) Proprietary Software. To the extent that relevant ESI cannot be rendered or

24                 reviewed without the use of proprietary software, the parties shall meet and confer

25                 to discuss production.

26                 r) The producing party will brand any confidentiality endorsements in a corner of

27   ESI STIPULATION
     CASE NO. 5:14-CV-05659-EJD
28                                                  -5-
               Case 5:14-cv-05659-EJD Document 95 Filed 10/20/20 Page 6 of 12




 1                    any TIFF or PDF images representing the produced item. Those endorsements

 2                    should be in a consistent font type and size, and should avoid obscuring any part of

 3                    the underlying image or Bates number.

 4                    s) Email Threading. No email may be withheld because it is included in whole or

 5                    in part in a more inclusive email, although parties may use email threading for their

 6                    own internal review and other internal processes.

 7           3.       Source code. This Stipulation does not govern the format for any production of

 8   source code, which shall be produced, if at all, pursuant to relevant provisions of a separate

 9   Protective Order or other agreement between the Parties.

10           4.       Requests for hi-resolution or color documents. The Parties agree to respond to

11   reasonable and specific requests for the production of higher resolution or color images. Nothing

12   in this Stipulation shall preclude a producing Party from objecting to such requests as unreasonable

13   in number, timing or scope, provided that a producing Party shall not object if the document as

14   originally produced is illegible or difficult to read. The producing Party shall have the option of

15   responding by producing a native-file version of the document. If a dispute arises with regard to

16   requests for higher resolution or color images, the Parties will meet and confer in good faith to try

17   to resolve it.

18           5.       Documents protected from discovery. Communications involving outside and/or

19   in-house counsel that post-date the filing of the original complaint need not be placed on any

20   privilege log.

21           6.       Technology Assisted Review. Nothing in this Order prevents the Parties from

22   agreeing to use technology-assisted review insofar as it improves the efficacy of discovery.

23           7.       Non-Waiver. Pursuant to Fed. R. Evid. 502(d), the production of a privileged or

24   work-product-protected document, whether inadvertent or otherwise, is not a waiver of privilege

25   or protection from discovery in this case or in any other federal or state proceeding. For example,

26   the mere production of privileged or work-product-protected documents in this case as part of a

27   ESI STIPULATION
     CASE NO. 5:14-CV-05659-EJD
28                                                     -6-
              Case 5:14-cv-05659-EJD Document 95 Filed 10/20/20 Page 7 of 12




 1   mass production is not itself a waiver in this case or in any other federal or state proceeding.

 2          8.      Modifications: Any practice or procedure set forth herein may be varied by

 3   agreement of the parties, confirmed in writing.

 4

 5          IT IS SO STIPULATED.

 6
             Dated: October 20, 2020                         O’MELVENY & MYERS LLP
 7                                                           MATTHEW D. POWERS
                                                             ADAM M. KAPLAN
 8
                                                             By: /s/ Matthew D. Powers
 9                                                                   Matthew D. Powers
10                                                           Attorneys for Defendant
                                                             APPLE INC.
11

12           Dated: October 20, 2020                         MICHAEL MCSHANE
                                                             LING Y. KUANG
13                                                           AUDET & PARTNERS, LLP

14                                                           WILLIAM H. ANDERSON
                                                             MATTHEW K. HANDLEY
15                                                           REBECCA P. CHANG
                                                             HANDLEY FARAH & ANDERSON, PLLC
16
                                                             CHARLES J. LADUCA
17                                                           C WILLIAM FRICK
                                                             CUNEO GILBERT & LADUCA LLP
18
                                                             JON M. HERSKOWITZ
19                                                           BARON & HERSKOWITZ

20                                                           ROBERT K. SHELQUIST
                                                             REBECCA A. PETERSON
21                                                           LOCKRIDGE GRINDAL NAUEN PLLP

22                                                           By: /s/ Michael McShane
                                                                     Michael McShane
23                                                           Attorneys for Plaintiffs
                                                             PAUL ORSHAN, CHRISTOPHER
24                                                           ENDARA, & DAVID HENDERSON
25

26

27   ESI STIPULATION
     CASE NO. 5:14-CV-05659-EJD
28                                                     -7-
              Case 5:14-cv-05659-EJD Document 95 Filed 10/20/20 Page 8 of 12




 1                                    ATTESTATION OF FILING

 2          Pursuant to Local Rule 5.1(i)(3), I hereby attest that concurrence in the filing of this ESI

 3   Stipulation and [Proposed] Order has been obtained from Michael McShane.

 4           Dated: October 20, 2020                       O’MELVENY & MYERS LLP
 5                                                         By: /s/ Matthew D. Powers
                                                                  Matthew D. Powers
 6
                                                           Attorneys for Defendant
 7                                                         APPLE INC.

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   ESI STIPULATION
     CASE NO. 5:14-CV-05659-EJD
28                                                   -8-
               Case 5:14-cv-05659-EJD Document 95 Filed 10/20/20 Page 9 of 12




 1                                  [PROPOSED] ORDER

 2            PURSUANT TO STIPULATION, IT IS SO ORDERED.

 3

 4   Dated:

 5
                                                Edward J. Davila
 6                                              United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     ESI STIPULATION
     CASE NO. 5:14-CV-05659-EJD
             Case 5:14-cv-05659-EJD Document 95 Filed 10/20/20 Page 10 of 12




 1                                       EXHIBIT A

 2                                TABLE OF METADATA FIELDS

 3                                       Attachment A

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     ESI STIPULATION
     CASE NO. 5:14-CV-05659-EJD
      Field                   Definition                                Doc
              Case 5:14-cv-05659-EJD Document 95 Filed 10/20/20 Page 11 of 12
                                                                        Type
      CUSTODIAN                   Name of person or other data source (non-human)       All
                                  from where documents/files are produced. Where
                                  redundant names occur, individuals should be
 1                                distinguished by an initial which is kept constant
                                  throughout productions (e.g., Smith, John A. and
 2                                Smith, John B.)
 3

 4

 5
      BEGBATES                    Beginning Bates Number (production number)            All
 6

 7    ENDBATES                    Ending Bates Number (production number)               All

 8    PGCOUNT                     Number of pages in the document                       All

 9    FILESIZE                    File Size                                             All
      FILENAME                    Original file name at the point of collection         E-
10                                                                                      Document
      NATIVEFILELINK              For documents provided in native format only          All
11
      TEXTPATH                    File path for OCR or Extracted Text files             All
12

13   FROM                         Sender                                                E-mail
     TO                           Recipient                                             E-mail
14   CC                           Additional Recipients                                 E-mail
     BCC                          Blind Additional Recipients                           E-mail
15
     SUBJECT                      Subject line of e-mail                                E-mail
16   ATTACHBATES                  Bates number from the first page of each attachment   E-mail

17
      BEGATTACH                   First Bates number of family range (i.e. Bates        E-mail, E-
18                                number of the first page of the parent e-mail or      Documents
                                  document)
19

20
      ENDATTACH                   Last Bates number of family range (i.e. Bates number E-mail
21                                of the last page of the last attachment or, if no
                                  attachments, the document itself)
22
      ATTACHCOUNT                 Number of attachments to an e-mail                    E-mail
23

24
      DATESENT                    Date Sent                                             E-mail
25    (mm/dd/yyyy
      hh:mm:ss AM)
26

27   ESI STIPULATION
     CASE NO. 5:14-CV-05659-EJD
28                                                   -11-
             Case 5:14-cv-05659-EJD Document 95 Filed 10/20/20 Page 12 of 12




      DATERCVD                    Date Received                                 E-mail
 1
      (mm/dd/yyyy
 2    hh:mm:ss AM)
      HASHVALUE                   MD5 hash value                                All
 3
      TITLE                       Internal document property                    E-document
 4    AUTHOR                      Internal document property                    E-document
      DATECRTD                    Creation Date                                 E-document
 5
      (mrn/dd/yyyy
 6    hh:mm:ss AM)
      LAST MODIFIED BY            Last person who modified (saved) a document   E-document
 7

 8    LASTMODD                    Last Modified Date                            E-document
      (mrn/dd/yyyy
 9
      hh:mm:ss AM)
10    FileExtension               The file extension for the file.              All

11

12

13

14    ProdVol                     Name of media that data was produced on.      All

15

16

17

18

19

20

21

22

23

24

25

26

27   ESI STIPULATION
     CASE NO. 5:14-CV-05659-EJD
28                                                   -12-
